 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 3:19-po-0258 DMC
12                       Plaintiff,                     ORDER
13           v.
14    JAMES E. HENNINGER,
15                       Defendant.
16

17

18          This matter came on for hearing on January 28, 2020. The Court finds that there are

19   inadequate resources available in Redding to handle this matter and that transfer to Sacramento is

20   therefore appropriate. The Court further determines by a preponderance of the evidence that there

21   are no conditions or combinations of conditions that will reasonably assure the appearance of the

22   defendant as required. In addition, the defendant has a prior record of failure to appear at court

23   proceedings.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1         IT IS HEREBY ORDERED:

 2      1. This matter is set for arraignment on February 3, 2020, at 1:30 p.m., in Courtroom 4, at

 3         501 I Street, Sacramento, California.

 4      2. Defendant is ordered detained pending the hearing.

 5      3. The U.S. Marshal’s Service is ordered to arrange transportation from the Shasta County

 6         Jail to Sacramento and produce defendant for hearing on February 3, 2020.

 7      4. The Federal Defender’s Office is directed to assist defendant in defense of this matter.

 8

 9   Dated: January 28, 2020
                                                          ____________________________________
10                                                        DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
